Citation Nr: 0634110	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  02-17 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD) from January 29, 1998 
to September 18, 2001; and in excess of 50 percent since 
September 18, 2001.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for PTSD 
and assigned a 30 percent disability rating effective January 
29, 1998.

In a rating decision dated in December 2001, the RO increased 
the veteran's disability rating to 50 percent, effective 
September 18, 2001.  Since the veteran is presumed to be 
seeking the highest possible rating available under the 
rating schedule for PTSD, the appeal as to the evaluation of 
that disability continues.  AB v. Brown, 6 Vet. App. 35 
(1993). 

The Board remanded this issue for further development in 
August 2004.  

Additionally, the Board notes the veteran's claim for service 
connection for a skin condition claimed to be related to 
Agent Orange exposure.  This claim has been adjudicated 
separately from the current issue and is still under 
development. 



FINDINGS OF FACT

1.  For the appeal period from January 29, 1998 to September 
18, 2001, the veteran had a GAF score of 40 and had episodes 
of suicidal thoughts as well experiencing the full spectrum 
of PTSD with social withdrawal, nightmares, flashbacks, 
startled responses and depression.

2.  For the appeal period since September 18, 2001, the 
veteran's GAF scores ranged from 49 to 51 and his mood was 
depressed, he had significant gaps in his memory associated 
with Vietnam and had periodic suicidal and homicidal 
ideation.




CONCLUSIONS OF LAW

1.  For the appeal period from January 29, 1998 to September 
18, 2001, the criteria for a 70 percent schedular rating for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2006).

2.  For the appeal period since September 18, 2001, the 
criteria for a 70 percent schedular rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).   

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Per the August 2004 remand instructions, in a letter dated 
August 2004, the RO informed the veteran of the medical and 
other evidence needed to substantiate his claims for service 
connection, what medical or other evidence he was responsible 
for obtaining, and what evidence VA would undertake to 
obtain.  The letter also informed the veteran that he was to 
inform VA if there was any other evidence that he thought 
would support his claim.  This notice served to tell him to 
submit relevant records in his possession.  The veteran 
demonstrated his actual knowledge of the need to submit 
relevant evidence in his possession by subsequently 
submitting private medical records and additional 
information.

The August 2004 letter also provided the veteran with notice 
as to what evidence he needed to substantiate his claims for 
an increased evaluation for his service connected disability 
prior to its readjudication.  

There was a timing deficiency with the August 2004 letter, 
because it was provided after the initial evaluation of 
August 2000.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The timing deficiency was remedied by the 
readjudication of the claim after the notice was provided.  
Id.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, supra.  
        
In the present appeal, the veteran has established service 
connection, thus the first three elements of are 
substantiated and further notice is not required.  Id.  As 
just discussed, he has also received notice about the 
evidence needed to establish a rating.  The Dingess Court 
held that once service connection is established the claim is 
substantiated and further notice as to downstream issues such 
as an effective date are not required.  

Assuming arguendo that further notice is possibly required 
regarding an effective date, the Board is granting a 70 
percent rating for the entire period since service connection 
has been in effect, and the veteran could not establish an 
effective date prior to the effective date of service 
connection.  38 C.F.R. § 3.400(o).  The Board is denying a 
100 percent rating for the entire period; hence no effective 
date is being set.  He is, therefore, not prejudiced by the 
delayed notice on that element.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

Additionally, the veteran underwent VA examinations for 
evaluation of his service connected PTSD in June 2000, 
September 2001, and September 2004.

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2006).

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2006).
With respect to the applicable criteria, the schedular 
criteria, effective as of November 7, 1996, incorporate the 
American Psychiatric Association 's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  38 C.F.R. §§ 4.125, 4.130.

A 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).


I.  Entitlement to an initial post traumatic stress disorder 
(PTSD) rating in excess of 30 percent from January 29, 1998 
to September 18, 2001.

Factual Background

A psychiatry note in January 1998 states that the veteran 
presented for treatment as he was stressed out and had been 
talking about killing himself the night before.  The veteran 
reported flashbacks and dreams of his Vietnam experiences.  
He also had lost interest in many things and spent most of 
his time working.  The diagnosis was PTSD with depression.

Another psychiatry note in January 1998 stated that the 
veteran was feeling somewhat better and less depressed, and 
the nightmares had decreased.  He would be joining PTSD 
counseling soon.  A treatment note in April 1998 reports that 
the veteran's flashbacks had decreased in frequency but that 
he still had sleep problems.  In May 1998, he reported 
frequent flashbacks.

A September 1998 psychiatry note stated that the veteran was 
having frequent nightmares, intrusive thoughts and depression 
but the intensity was somewhat diminished.

In March 1999, the veteran reported having dreams, nightmares 
and feelings of depression with suicidal thoughts.  In May 
1999, it was reported that the veteran continued to have 
nightmares and intrusive thoughts.

In August 1999, the veteran reported to his PTSD group for an 
unscheduled walk-in appointment as he recently experienced 
intense anxiety and inquired whether or not he was having a 
panic attack.  

In May 2000, the veteran stated that he wanted to get back on 
medication as he had been increasingly stressed and 
depressed.  He had to sell his business and begin working for 
someone else.  He experienced the full spectrum of PTSD with 
nightmares, flashbacks, startled responses and depression.

In June 2000, the veteran underwent a VA examination for his 
PTSD.  While the veteran was neatly dressed, cooperative and 
pleasant during the interview, he became tearful when 
relating his experiences about Vietnam.

The examiner noted that since returning from Vietnam, the 
veteran had displayed patterns of social withdrawal, memory 
deficits, episodic history of binge drinking, and periods of 
depression.

The veteran's affect was appropriate and there was no 
evidence of any formal thought disorder or psychotic process.  
The content of his thinking was within normal limits and he 
was correctly oriented.  However, his memory for remote 
events had gaps and his short-term memory appeared to be 
impaired intermittently as a result of intermittent 
intensification of anxiety.  The veteran also reported some 
nightmares and flashbacks as well as intrusive thoughts over 
the years that left him confused and depressed.  He appeared 
to have chronic pervasive mild anxiety with occasional 
intensification of anxiety.

The veteran reported that he had had suicidal ideas 
occasionally over the years since returning from Vietnam.   
He also reported that his PTSD therapy had been very helpful 
in managing his PTSD symptoms.  

The diagnosis was chronic, marked PTSD with moderate PTSD 
symptoms and self medication with alcohol.  The examiner 
noted that the veteran had remained gainfully employed over 
the years and he had recently begun therapy and medication 
for his PTSD symptoms with good results.  He has therefore 
been able to sustain a level of functioning where he is able 
to maintain gainful employment.

Global assessment of functioning (GAF) scores of 40 (due to 
PTSD), 50 (with supporting family) and 60 (with medication 
and psychotherapy) were reported by the examiner.  

Analysis

The Board used the veteran's GAF score of 40 due to PTSD as 
it is independent of other factors.  The scores of 50 and 60 
were both dependent on the external variables of a supportive 
family and medication and psychotherapy.

The GAF score of 40 in June 2000 is indicative of symptoms 
that warrant a 70 percent evaluation.  GAF's between 40 and 
50, suggest that the veteran was found on at least one 
occasion to have deficiencies in most of the areas needed for 
a 70 percent evaluation.  

A score between 41 and 50 signifies serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th 
ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130.

A score between 31 and 40 envisions some impairment in 
reality testing or communication (e.g. speech is at time 
illogical obscure or irrelevant) or major impairment in 
several areas such as work or school, family relations, 
judgment thinking or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work).

The Board therefore finds that the veteran's symptoms 
approximate the criteria for a 70 percent evaluation for the 
period of January 29, 1998 to September 18, 2001.

Turning to the question of whether more than a 70 percent 
evaluation is warranted, the veteran remained gainfully 
employed throughout this period and maintained a marriage.  
He therefore did not have total occupational and social 
impairment which would warrant a 100 percent evaluation.


II.  Entitlement to an initial PTSD rating in excess of 50 
percent since 
September 18, 2001.

Factual Background

In September 2001, the veteran underwent a VA PTSD 
examination.  The examiner noted that since the June 2000 
examination, there had been some significant changes in the 
veteran's life as he no longer owned his own business but 
instead worked as an employee with a local trucking company.  
The veteran functioned reasonably well on this job as he was 
alone most of the time.

The veteran had good hygiene and there was no evidence of 
psychotic symptoms.  He did have symptoms of hypervigilance 
as well as attention and concentration problems.  The 
examiner stated that the veteran sounded as though he gets an 
initial surge of a panic attack at times, but he has learned 
how to prevent it from becoming full-blown.

The veteran's affect was labile, his mood was depressed and 
he had significant gaps in his memory associated with 
Vietnam.  However, he was oriented in all spheres.  

The examiner noted that the veteran was unable to handle the 
stress related to his business as he was overwhelmed and 
could no longer function there.  He took a low-stress low-
paying job that serves a very useful purpose for him.  A GAF 
score of 49 was reported.

In February 2003, the veteran presented to the Emergency Room 
at Schuyler Hospital with complaints of increased anxiety and 
panic.  The diagnosis was an anxiety/panic attack.

In September 2004, the veteran underwent a comprehensive VA 
examination for his PTSD per the August 2004 remand 
instructions.  The examiner noted that the veteran continued 
to work for an emergency auto help service.

The veteran's hygiene was good and he was generally 
cooperative.  He had no forms of cognitive distortions except 
that he felt that he was persecuted by his supervisors.  
There were no other disturbances of thought processes or 
content but his immediate memory was compromised by anxiety 
and inattention.

Suicidal ideation appeared to be periodically experienced but 
his judgment appeared practical and intact.  Homicidal 
ideation was also reported.  The examiner concluded that the 
veteran does not lose time from work due to his disorder.  A 
GAF score of 51 was reported.

Analysis

A GAF of 51-60 signifies moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

However, the most recent GAF score of 51 is at the low end of 
the moderate range.  The examiner also reported no changes in 
the veteran's history since the last examination.

The examiner did report that the veteran was having 
difficulties at work, deficiencies in mood, and was found to 
have at least mild to moderate impairment in social 
relationships.  He reported no problems in family 
relationships, and his judgment and thinning were reportedly 
intact.  On the other hand, the reports of suicidal ideation 
and impaired memory are suggestive of impaired thinking.  He 
thus appears to have impairment in most of the areas needed 
for a 70 percent evaluation.

The Board therefore finds that the veteran's symptoms 
approximate the criteria for a 70 percent evaluation for the 
period since September 18, 2001.

Turning to the question of whether more than a 70 percent 
evaluation is warranted, the Board must consider whether 
there are deficiencies in most of the areas described in the 
criteria for a 100 percent evaluation.  

While the veteran was overwhelmed by his previous job that 
necessitated an employment change, he has remained gainfully 
employed, and married.  He therefore does not have total 
occupational and social impairment which would warrant a 100 
percent evaluation.

The veteran's representative argued in the most recent 
presentation to the Board that the 100 percent rating could 
be awarded if the veteran had any of the symptoms listed in 
the criteria for that rating.  The representative did not 
offer any authority for this argument.  It is contrary to the 
Federal Circuit's holding in Sellers that the only basis for 
a 100 percent rating is total occupational and social 
impairment.  Because there is no evidence of total 
occupational or social impairment at any time, the 
preponderance of the evidence is against a rating in excess 
of 70 percent.



ORDER

An initial rating of 70 percent is granted for the service-
connected PTSD, effective January 29, 1998.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


